Citation Nr: 1109832	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from July 1960 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  The Veteran now resides within the jurisdiction of the Houston RO.  

The Veteran requested that he be afforded a Board hearing.  He was scheduled for a video conference hearing to be held in September 2009, but the record indicates that the Veteran cancelled his hearing.  Not having received a request to reschedule the hearing and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with its adjudication of the appeal "as though the request for a hearing had been withdrawn."  38 C.F.R. § 20.704(d); Anderson v. Brown, 9 Vet. App. 542, 546- 47 (1996).

In December 2009, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's tinnitus began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)   

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus. Therefore, no further development is needed with regard to the Veteran's appeal.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage, 10 Vet. App. at 488, 495-98.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background

The Veteran's service records show that he served in the United States Navy from July 1960 to January 1981.  At the time of his discharge, his Military Occupational Specialty (MOS) was as an instructor.  The Veteran's decorations include the Combat Action Ribbon, the Republic of Vietnam Service Medal with 4 Bronze Stars, and the Vietnam Gallantry Cross.     

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.    

In December 1982, the Veteran underwent a VA examination.  At that time, he stated that he had a lot of noise exposure during service.  He also noted that he had some ringing in his ears.      

In June 2004, the Veteran filed a claim of entitlement to service connection for tinnitus.  

In August 2004, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had a history of military noise exposure while serving two tours in Vietnam in a C-Bee battalion three miles from North Vietnam, and was exposed to heavy artillery shelling for two months.  The Veteran indicated that he also served as a gunners mate where he was exposed to Navy guns, and as a range master with exposure to machine guns and rocket launchers.  According to the Veteran, after his discharge, he worked for 15 years as a machinist at the Army Depot.  He noted that he was able to wear ear protection while on the job.  The examiner stated that "no tinnitus was reported."        

In the Veteran's notice of disagreement, dated in December 2004, and substantive appeal (VA Form 9), dated in November 2005, he stated that during service, his MOS was as an instructor at the rifle ranges for small arms and machine guns.  He indicated that due to his MOS, he was exposed to loud noises and he developed ringing in his ears (tinnitus).  According to the Veteran, after his discharge, he continued to experience tinnitus.  

In March 2010, the Veteran underwent a VA examination.  At that time, he stated that he had served as a weapons instructor/repairman while he was in the Navy.  According to the Veteran, he was exposed to noise from all types of weapons.  He indicated that after his discharge, he worked in the oil fields and as a machinist.  The Veteran reported intermittent high pitched ringing for several years.  There was no specific event that was related to its onset.  Following an audiological evaluation, the pertinent diagnosis was subjective tinnitus.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or a result of any incident in service, to include exposure to excessive noise.  The examiner noted that a review of the Veteran's service treatment records revealed no complaints of tinnitus in service.  In addition, in an August 2004 VA audiological evaluation report, it was noted that "no tinnitus was reported."  The examiner also indicated that in a 2006 evaluation, the Veteran stated that he had intermittent tinnitus, one hour every few weeks.  The examiner reported that according to the Veteran, onset of tinnitus occurred within the past 5 years, which did not correlate to active duty military service 30 years ago.        


IV.  Analysis

In this case, the Veteran contends that due to his combat service and his MOS as a weapons instructor, he was exposed to loud noises during service.  He further maintains that because of his in-service noise exposure, he developed tinnitus.   As the Veteran received the Combat Action Ribbon, the Board finds that the Veteran engaged in combat.  In addition, the Veteran's service records confirm that his MOS was as an instructor.  Based on this, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(a)(West 2002).  Thus, the pertinent question in this case is whether the Veteran's currently diagnosed tinnitus is related to his period of active service, specifically to his in-service noise exposure.

As stated above, the examiner from the March 2010 VA examination concluded that the Veteran's currently diagnosed tinnitus was not related to his in-service acoustic trauma.  In support of his conclusion, the examiner noted that the Veteran's service treatment records were negative for any complaints of tinnitus, and that the onset of the Veteran's tinnitus did not occur until 30 years after his discharge.  However, the Board notes that in a December 1982 VA examination, approximately two years after the Veteran's discharge, he noted that he had some ringing in his ears.  Thus, given that the evidence of record shows that the Veteran experienced tinnitus within two years after his separation from the military, the examiner's finding that the Veteran did not experience tinnitus until 30 years after his discharge is inaccurate and not based on a full factual foundation.  Accordingly, given that the examiner from the March 2010 VA examination partly based his opinion on this finding, his opinion is of diminished probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

During the course of this appeal, it has been the Veteran's contention that he did experience tinnitus in service.  Specifically, he maintains that due to his MOS as a weapons instructor, he developed tinnitus which never went away and that he continues to experience it to the present day.  In this regard, the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Id.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court of Appeals for Veterans' Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Thus, the Board finds the Veteran's statements concerning the presence and date of onset of his tinnitus to be both competent and credible.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The Board recognizes that in the relevant VA examination, dated in March 2010, the VA examiner opposed the Veteran's claim by concluding that tinnitus was not related to in-service noise exposure.  However, given that the examiner's opinion is of diminished probative value for the reasons stated above and based upon a fact that is disputed by the Veteran, the issue of whether the Veteran's tinnitus had its onset in service is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt. Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, service connection is granted.


ORDER

Service connection for tinnitus is granted.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


